COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER ON MOTION

Cause number:               01-12-00422-CR
Style:                      Margnus Obinna Ibe v The State of Texas
Date motion filed*:         January 15, 2013
Type of motion:             Motion for extension of time to file appellant’s brief
Party filing motion:        Appellant
Document to be filed:       Brief

Is appeal accelerated? No

If motion to extend time:
        Original due date:                     September 17, 2012
        Number of previous extensions:             -1-            Current Due date: January 9, 2013
        Date Requested:                        90 days

Ordered that motion is:

              Granted in part
               If document is to be filed, document due: February 15, 2013
                       Absent extraordinary circumstances, the Court will not grant additional motions
                        to extend time
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
         We previously stated that “[a]bsent extraordinary circumstances, the Court will not
         grant additional motions to extend time.” In his motion, appellant requests an extension
         because counsel “had to travel out of the country for family emergencies.” Appellant
         does not, however, state how long counsel is required to be out of the country, nor does
         he provide any basis upon which the court could determine the necessary duration of an
         extension. Therefore, appellant has not shown “extraordinary circumstances” to justify
         a 90-day extension, and the motion is granted in part and denied in part.

Judge's signature: /s/ Jim Sharp
                  Acting
Panel consists of ____________________________________________

Date: January 23, 2013
November 7, 2008 Revision